DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a method of forming a pleated media pack comprising welding a plurality of seams into a plurality of adjacent pairs of pleat panels, classified in CPC B32B37/0076.
II. Claims 21-33, drawn to a method of forming a pleated media pack comprising ultrasonically cutting a plurality of seam edges into a plurality of adjacent pairs of pleat panels and bonding and sealing the pleat panels along the seam edges, classified in CPC B26D7/27.
III. Claims 34-54, drawn to a method of forming a pleated media pack comprising creasing the filter media sheet to provide a plurality of pleat panels and assembling adjacent pleat panels by reciprocating a weld tool and anvil together and apart relative to each other, classified in CPC B32B38/18.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and have mutually exclusive limitations.  Furthermore, the inventions as 
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and have mutually exclusive limitations.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and have mutually exclusive limitations.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have separate classification as indicated above;

the inventions have a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Andrew Heinisch on February 19, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-54 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Welch et al. (U.S. Patent No. 6,932,850 B1).
Regarding claim 1, Welch discloses a method of forming a pleated filter media pack with a filter media sheet (Title of Welch, method for making pleated filter), comprising: pleating the filter media sheet to provide a plurality of pleat panels (FIGS. 5-6, pleats #51); and welding a plurality of seams into a plurality of adjacent pairs of the pleat panels (FIGS. 5-6 of Welch, dies 
Regarding claim 2 Welch discloses advancing the filter media sheet along a travel path (FIGS. 5-8 of Welch, filter media sheet advanced along travel path); and said pleating comprising creasing the filter media sheet at spaced intervals in order to form the pleat panels with a plurality of pleat tips in the pleated filter media pack by extending the creasing in a direction that extends perpendicularly to the travel path (8:30-36 of Welch, filter medium pre-scored with parallel lines corresponding to later formed apexes of pleat tips).
Regarding claim 3, Welch discloses, after the pleating and welding, overlaying the pocket pleats upon each other to form the pleated filter media pack (FIGS. 5-8 of Welch, pleats overlaid to form filter media after pleating and welding).
Regarding claim 4, Welch discloses that the pleated filter media pack comprises a plurality of upstream pleat tips at an upstream face and a plurality of downstream pleat tips at a downstream face with the pleat panels extending between the upstream pleat tips and the downstream pleat tips (FIG. 3 of Welch), each of the pleat panels extending transversely between first and second opposed side edges of the pleat panels (FIG. 3 of Welch, pleats would necessarily have opposed side edges), wherein said welding integrally bonds the first and second opposed side edges at spaced apart locations (4:13-16 of Welch, pleat tip region can extend any suitable length along a pleat which would include the opposed side edges; 11:3-5 of Welch, 
Regarding claim 5, Welch discloses bonding together the adjacent pleat panels at locations between the first and second opposed side edges (FIGS. 5-6 of Welch, pleat tip regions between opposed edges reformed).
Regarding claim 6, Welch discloses that welding is conducted on at least one of the upstream pleat tips and the downstream pleat tips at spaced apart locations along at least one of the upstream pleat tips and the downstream pleat tips (FIGS. 5-6 of Welch).
Regarding claim 7, Welch discloses that the filter media sheet comprises at least 10% polymer fibers by weight to facilitate welding (15:17-20 of Welch, filter media may be filamentous sheet made from polymer).
Regarding claim 8, Welch discloses that the polymer fibers comprise at least one of a polypropylene and polyester (15:21-28 of Welch, polymeric materials may be polypropylene or polyester).
Regarding claim 9, Welch discloses welding with a linearly reciprocating press comprising an anvil and a weld tool (FIGS. 5-7 of Welch, dies #54, #55 either of which could be considered an anvil and weld tool), and supplying thermal energy between the anvil and the weld tool from a thermal energy device to facilitate the welding (11:35-38, ultrasonic heating and/or welding can be used to reform pleat tip region).
Claim 1 is rejected under 35 U.S.C. 35 U.S.C. §102(a)(2) as being anticipated by Schwartz (U.S. Patent Application Publication No. 2016/0214053 A1).
Regarding claim 1, Schwartz discloses a method of forming a pleated filter media pack with a filter media sheet (Abstract of Schwartz, method of making pleated air filter), comprising: pleating the filter media sheet to provide a plurality of pleat panels ([0021] of Schwartz, folding air filter media in half); and welding a plurality of seams into a plurality of adjacent pairs of the pleat panels ([0021] of Schwartz, feeding folded air filter media through ultrasonic weld equipment that welds and cuts the sides of the individual pouches) to form a plurality of pocket pleats ([0021] of Schwartz, pouches welded together to create media pack; pouches of media pack are pockets).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Welch as applied to claim 1 above in view of Troughton (“Handbook of Plastics Joining: A Practical Guide”, 2nd ed., Chapter 2, Ultrasonic Welding, pp. 15-35, 2008) and Reddy (Ultrasonic Seaming of PET, PET/cotton blend, and Spectra Fabrics”, Master’s Thesis, Eastern Michigan Univ. Nov. 13, 2007).
Regarding claim 10, while Welch discloses that welding comprises ultrasonically welding with an ultrasonic press that forms the pocket pleats therebetween (11:26-39 of Welch, ultrasonic welding with pair of dies; [0021] of Schwartz), Welch does not specifically disclose that the ultrasonic press comprising an anvil and a sonotrode, with a rib projection being provided along at least one of the anvil and the sonotrode.  Troughton, however, discloses ultrasonic welding of thermoplastic fabric materials wherein either the horn face or the anvil is provided incorporates a pattern on one of the joint surfaces to focus the ultrasonic energy and produce a melt (pg. 33, right column, 1st full ¶ of Troughton).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to nd full ¶ of Reddy, knurl and triple stitch patterns).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a pattern comprising a rib projection as taught by Reddy in the ultrasonic welding process of Welch in view of Troughton since Reddy teaches that such patterns could be used in the ultrasonic welding of fabrics.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 11, Troughton discloses that the rib projection is provided on the anvil and projects toward the sonotrode (pg. 33, right column, 1st
Regarding claim 12, Welch does not specifically disclose that the rib projection is provided by a removable tool arranged on a plate of at least one of the anvil and the sonotrode, and further comprising: removing the removable tool and rearranging the removable tool or replacing the removable tool with a second removable tool, and using the rearranged removable tool or the second removable tool for forming different configurations of the filter media pack.  Welch, however, discloses reforming the pleat tips on opposite surfaces of the pleated filter assembly “in a similar or different manner” (FIGS. 5-6, 14:11-14 of Welch).  Welch also discloses that each of the dies can includes a shaping region which forms a desired pleat tip region shape (12:9-11 of Welch).  Welch therefore suggest using dies with different shaping portions on opposite faces of the same pleated filter assembly which would require replacing the dies or at least the shaping portions thereof when using the method depicted in FIGS. 5-6.  
Regarding claim 13, Welch in view of Troughton suggests linearly reciprocating the anvil and the sonotrode relative to each other together and apart to ultrasonically weld the seams (11:26-29 of Welch, ultrasonic welding to reform pleat tips; pg. 15, ¶ spanning left and right columns of Troughton, during ultrasonic welding, vibration is perpendicular to joint surface).
Regarding claim 16, Reddy discloses that the rib projection comprises first and second parallel linear projection elements in spaced apart relation pg. 15, Figure 6b of Reddy, staggered triple stitch pattern).  Use of the staggered triple stitch pattern in the modified method would include engaging the first and second opposed side edges of the pocket pleats with the first and second parallel linear projection elements (FIGS. 5-6 of Welch).
Claims 10, 11, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz as applied to claim 1 above in view of Cham et al. (U.S. Patent Application Publication No. 2014/0033653 A1).
Regarding claim 10, Schwartz does not specifically disclose that welding comprises ultrasonically welding with an ultrasonic press that forms the pocket pleats therebetween, the ultrasonic press comprising an anvil and a sonotrode, with a rib projection being provided along at least one of the anvil and the sonotrode.  Schwartz, however, discloses using ultrasonic weld equipment that welds and cuts ([0021] of Schwartz).  Cham discloses an ultrasonic sealing and cutting device comprising a horn and an anvil wherein the anvil is provided with rib projections (FIGS. 7 and 8 of Cham).  According to Cham, the projections form seals ([0055] of Cham).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a rib projection on the horn in the ultrasonic welding process of Schwartz in order to form a seal at the location of the projection as taught by Cham ([0055] of Cham).  
Regarding claim 11, Cham discloses that the rib projection is provided on the anvil and projects toward the sonotrode (FIGS. 7-8 of Cham).
Regarding claim 13, Schwartz in view of Cham suggests linearly reciprocating the anvil and the sonotrode relative to each other together and apart to ultrasonically weld the seams ([0021] of Schwartz, ultrasonic welding necessarily involves reciprocating anvil and sonotrode).
Regarding claim 15, Schwartz discloses that the linearly reciprocating is in a Z-axis ([0021] of Cham, ultrasonic welding necessarily involves reciprocating anvil and sonotrode along an axis).  Schwartz also suggests moving a location of the rib projection along at least one axis perpendicular to the Z axis during formation of the pleated filter media pack to form the pleated filter media pack in an irregular shape of other than a rectangular cuboid.  Moreover, Schwartz suggests forming pouches using ultrasonic welding and cutting equipment and welding pouches together to form a media pack ([0021] of Schwartz).  Schwartz also discloses varying 
Regarding claim 16, Schwartz in view of Cham suggest that the rib projection comprises first and second parallel linear projection elements in spaced apart relation (FIGS. 7-8 of Cham, features 112a, 112b and 112c; [0021] of Schwartz, sides of individual pouches formed by folding filter media in half and sealing sides; seals formed along sides of pouches would be parallel linear seals; projection elements forming seals on sides of pouch would therefore be parallel linear projection elements in spaced apart relation).  Use of the horn and anvil assembly of Cham in the method of Schwartz would include engaging the first and second opposed side edges of the pocket pleats with the first and second parallel linear projection elements (FIGS. 5-6 of Welch).
Regarding claim 18, Cham discloses a knife projection provided along at least one of the anvil and the sonotrode, the knife projection being thinner than the rib projection (FIGS. 7-8 of Cham, cutting feature #121 which has a tip that is thinner that features 112a, 112b and 112c): and cutting through the adjacent pairs of pleat panels with the knife projection ([0055] of Cham, cutting feature severs material while seals are being made).
Regarding claim 19, Cham discloses that the knife projection is proximate at least a portion of the rib projection (FIGS. 7-8 of Cham, cutting feature #121 proximate features 112a, 112b and 112c), wherein the knife projection cuts at least one seam that is ultrasonically welded .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Welch in view of Troughton as set forth above with respect to claim 13 and further in view of Hull (U.S. Patent Application Publication No. 2013/0240153 A1).  
Regarding claim 14, Welch does not specifically disclose carrying the anvil on a first carriage mounted on a first linear slide; carrying the sonotrode on a second carriage mounted on a second linear slide; and linearly sliding each of the anvil and sonotrode independently, together and apart along a Z axis, to facilitate the welding of the seams and releasing of the pocket pleats to allow overlaying of the pocket pleats upon each other to form the pleated filter media pack.  Welch, however, discloses using ultrasonic welding to reform the pleat tips (11:36-39 of Welch) and moving the dies #54, #55 for reforming the pleat tips linearly toward each other to reform pleat tip region and away to release the reformed pleat tip (FIGS. 5-6, 13:1-5 of Welch, dies #54, #55).  Hull discloses mounting the anvil and sonotrode of an ultrasonic welding apparatus to carriages mounted to linear slides ([0013] of Hull).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the linear slide assembly of Hull for the pleat tip reforming dies in the method of Welch since Hull establishes that such an arrangement was known for use in an ultrasonic welding apparatus.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Welch in view of Baensch et al. (German Patent Publication No. DE 19603076 A1, machine language translation provided and cited below).
Regarding claim Welch does not specifically disclose intermittently and successively advancing and stopping the filter media sheet along a travel path, wherein while the filter media sheet is stopped at least one of embossing and creasing is conducted and wherein while the filter media sheet is advancing the filter media sheet a leading portion thereof is being folded along a crease.  Moreover, while Welch discloses creasing and then advancing a filter media sheet such that a leading portion is folded along a crease (89:31-36 of Welch), Welch does not disclose intermittently and successively advancing and stopping the filter media sheet along a travel path, wherein while the filter media sheet is stopped at least one of embossing and creasing is conducted.  Baensch, however, discloses pleating continuous flat filter material by forming embossed creases using an upper and lower punch wherein embossing the creases occurs while the material is not moving and the embossed material is then “taken up by guide rollers” (FIG. 1, Abstract of Baensch).  According to Baensch, the method allows for the production of alternating fold heights and fold heights exceeding 150 mm (pg. 2, [0040] of Baensch).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed .
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 17, the closes prior art is to Schwartz.  As set forth above, Schwartz discloses a method of forming a pleated filter media pack comprising welding seams into adjacent pleat panels as recited in claim 1 ([0021] of Schwartz).  While Cham provides motivation to ultrasonically weld the seams using anvil and sonotrode with a rib projection comprising first and second parallel linear projection elements in spaced relation as recited in claims 10 and 16, neither Schwartz nor Cham specifically disclose a linear slide assembly on which the parallel linear projection elements are mounted and adjusting the spacing between the projection elements as recited in claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746